                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


INRE:                                                        Chapter 11 Bankruptcy
                                                              Case No. 18-01297
VEROBLUE FARMS USA, INC., eta!
                                                      DEBTORS' THIRD UPDATE TO
              Debtors.                                     STATUS REPORT


        Debtors, through undersigned counsel, for their third Update to Status Report,

respectfully submit the following:

       1.      According to information from Counsel for the Unsecured Creditors' Trust

(which is administering the approximate $620,000 tendered to the Trust pursuant to the

Plan), as of Thursday, September 19, 2019, the sum of$272,997.69 has been distributed to

various creditors whose claims are not disputed or not subject to potential objection. Of

course, reserves have been held for creditors whose claims may be subject to dispute or

subject to potential objection. As it now stands, the percentage distribution to the various

creditors is at approximately 12. 9%.

        2.     The Trust has filed an omnibus claims objection, relative to creditors whose

claims are disputed or are subject to potential objection.




                                            Dan Childers
                                            Elderkin & Pirnie
                                            316 Second Street SE, Suite 124
                                            P.O. Box 1968
                                            Cedar Rapids, IA 52401
                                            Telephone: (319) 362-2137
                                            Facsimile: (319) 362-1640
                                            Email: dchilders@elderkinpirnie
                                            ATTORNEY FOR DEBTORS




   Case 3:19-cv-03026-CJW-KEM Document 42-1 Filed 10/03/19 Page 1 of 2
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 3rd day of October, 2019, a copy of the
foregoing document was filed with the Clerk of Court for the United States Bankruptcy
Court for the Northern District oflowa using the CM/ECF system, and served


                                                   4kl/Ja;i{ 7j(_,'fYL
electronically on those participants that receive service through the CM/ECF System

                                          Signed




   Case 3:19-cv-03026-CJW-KEM Document 42-1 Filed 10/03/19 Page 2 of 2
